Citation Nr: 0305587	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  01-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to basic eligibility for 
Department of Veterans Affairs nonservice-connected 
disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The appellant had active service in the Philippine Scouts 
from March 1946 to February 1949 and recognized guerrilla 
service from February 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the above claim..


FINDINGS OF FACT

1.  In a December 1998 letter, the RO notified the appellant 
that he was not eligible for VA nonservice-connected  
disability pension based on his service.  He did not initiate 
an appeal of that decision.  

2.  Evidence received since the December 1998 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all the evidence of record in order to 
fairly adjudicate the claim.  

3.  The service department confirms that the appellant had 
recognized guerrilla service and Philippine Scout service.  

4.  The appellant does not have qualifying active service for 
purposes of entitlement to VA nonservice-connected disability 
pension benefits.


CONCLUSIONS OF LAW

1.  The December 1998 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).

2.  New and material evidence has been received since the 
December 1998 denial.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2002).  

3.  Basic eligibility for VA nonservice-connected disability 
pension benefits is not established.  38 U.S.C.A. § § 107(a), 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent  to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West  2002)).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
July 2001 denial letter, letters dated in August and October 
2001, October 2001 Statement of the Case, and July 2002 
Supplemental Statement of the Case, the RO provided the 
appellant with the basis for the denial, the applicable law 
and regulations, and notice as to the evidence needed to 
substantiate the claim and whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO also assisted the appellant with his claim by seeking and 
receiving service department verification of his service.  
There is no indication of any relevant records that the RO 
failed to obtain.  There is no reasonable possibility that 
providing the appellant a VA examination would substantiate 
this claim, which has been denied because of a lack of 
qualifying service.  Therefore, in this particular case, the 
RO has provided the appellant with all notice and assistance 
required by the VCAA.  See also 38 C.F.R. § 3.159(d)(1) 
(2002).    

The new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a), 3.159(c) (2002).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
received in June 2001, the amended regulations are not for 
application.  

Finally, the appellant has had the opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to him.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Analysis

New and Material Evidence

The appellant submitted his initial claim for nonservice-
connected disability pension in January 1997.  In a December 
1998 letter, the RO notified him that he was not eligible for 
pension based on his verified service.  He did not initiate 
an appeal of that decision.  Therefore, the RO's decision of 
December 1998 is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and  material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the December 1998 denial 
consisted of service-related documents, the appellant's claim 
for VA benefits and old age pension, NA Form 13038, 
Certification of Military Records by the Service Department 
dated in April 1987 (VA Form 70-3101), and Certification of 
Military Service by the General Headquarters, Armed Forces of 
the Philippines (AFP), dated in March 1994.  The RO denied 
the appellant's claim because he had only Philippine Scout 
service.  Evidence received since the December 1998 decision 
is new and material.  Specifically, since the prior denial, 
the RO requested and received verification of additional 
service of the appellant.  Such information is vital to the 
appellant's claim and is new and material within the meaning 
of VA regulation.  38 C.F.R. § 3.156(a).  Therefore, the 
claim is reopened.  38 U.S.C.A. § 5108.  To that extent only, 
the appeal is allowed. 


Eligibility for VA Nonservice-connected Pension Benefits

As noted above, the Board has reopened the appellant's claim 
for nonservice-connected pension benefits.  Therefore, the 
claim must be considered based on all the evidence of record.  
The appellant has had the opportunity to proffer evidence and 
argument on the substance of the appeal.  Thus, the Board 
finds no prejudice to the appellant in its further 
consideration of his appeal.  Bernard, 4 Vet. App. at 392-94.

A nonservice-connected disability pension is available to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
his own willful misconduct, and who satisfies income and net 
worth requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3(a)(3).  A veteran is a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for benefits as specified.  38 
U.S.C.A. § 107(a) (West 2002).  Those specified benefits do 
not include nonservice-connected disability pension benefits.  
Id.  

Similarly, service in the Philippine Scouts shall not be 
deemed to have been active military, naval, or air service 
for VA benefits purposes except as specified.  38 U.S.C.A. § 
107(b) (West 2002).  Again, the specified benefits do not 
include nonservice-connected disability pension benefits.  
Id.  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. 
§ 3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served  
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.  Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown,  
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).

In this case, the appellant provided a copy of his 
Certification of Military Service in the Regular Army from 
March 1946 to February 1949, a copy of Certification of 
Military Service by the General Headquarters, (AFP), dated 
March 11, 1994, Certification of guerilla service from AFP, 
dated December 11, 2000, a letter from the appellant to the 
Department of the Army, dated September 21, 2001, documents 
describing types of benefits provided for by the Philippine 
Veterans Affairs Office, and several statements and 
contention documents in support of his claim.

In April 2002, the RO received verification from the service 
department that the appellant had Recognized Guerilla Service 
from February 1945 to February 1946, and service with the 
Philippine Scouts from March 1946 to February 1949.  This 
notice confirmed the information provided on the 
Certification of guerilla service from AFP, dated December 
11, 2000.  These findings are binding on VA.  Spencer, 
13 Vet. App. at 380.  

The appellant's verified guerrilla and Philippine Scout 
service does not constitute active military, naval, or air 
service for purposes of establishing him as a veteran with 
entitlement to nonservice-connected disability pension.  38 
U.S.C.A. §§ 107(a) and (b), 1521(a); 38 C.F.R. §§ 3.1(d), 
3.3(a)(3).  Therefore, under the law, the appellant has no 
basic eligibility to VA nonservice-connected pension 
benefits.  Accordingly, his claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis, 
supra. 

The Board emphasizes that it is sympathetic to the 
appellant's claim and that the above determination is not 
intended to comment on the actual quality of his service.  
However, the Board is bound by the applicable law and 
regulations as written and has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  The appeal is 
therefore denied.


ORDER

As new and material evidence has been received, the claim for 
basic eligibility for non-service connected disability 
pension is reopened.  To that extent only, the appeal is 
granted.  

Basic eligibility for nonservice-connected disability pension 
is denied. 


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

